Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
Applicant’s arguments filed Aug. 2, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.
Applicant’s argues (top of p. 12 of Remarks) that at most 40% of Wagberg’s fibers are oxidized and that the remaining (at least 60%) fibers are not oxidized.
The examiner finds no evidence to support Applicant’s argument that Wagberg’s disclosure of the degree of oxidation of the fibers (¶ [0098]) is a reference to the percentage of fibers that have been modified. The argued degree of oxidation that is described in Wagberg is a reference the portion of oxidizable groups that were oxidized; see the reference cited in ¶ [0081].
Nonetheless, as argued by Applicant, Wagberg states that the materials described therein include native cellulose (¶¶ [0041], [0063]). The examiner is unaware of any evidence or technical reasoning that would establish whether or not more than 60 wt% of the fibers of Wagberg have been modified.
For this reason, the rejection over Wagberg has been withdrawn. 
Applicant’s further argument that no melting would occur at the temperatures described in Wagberg is not supported by evidence. This argument does not form a basis for withdrawal of the rejection.
Claims 1-7, 9-10, 12-16, and 20-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764